DETAILED ACTION
	This Office Action, based on application 16/691,795 filed 22 November 2019, is filed in response to applicant’s amendment and remarks filed 25 January 2022.  Claims 1-20 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 25 January 2022 filed in response to the Office Action mailed 1 November 2021, have been fully considered below.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claims Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection to Claim 1 (and analogously Claims 8 and 15) alleging cited prior art fails to disclose the limitation “atomically read from and write to the memory of any other compute node” as amended.  While the Office maintains DEKONING provides evidence of 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEKONING et al (US PGPub 2012/0185643) in further view of TRINGALE et al (US Patent 9,910,753).

With respect to Claim 1, DEKONING discloses a storage system, comprising: 
a first storage engine (Fig 2, RBOD {RAID Box Of Disks} 200; ¶[0025] – RBOD 200 may be used as a module with other storage enclosure modules in a larger storage system configuration) having a first compute node (Fig 2, Storage Controller 202.1) and a second compute node (Fig 2, Storage Controller 202.2), the first compute node having a first memory and a first fabric access module configured to manage all memory accesses on the first memory (¶[0027] – controller 202.1 comprises control logic 206.1 {‘fabric access module’}; control logic 206.1 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic), the second compute node having a second memory and a second fabric access module configured to manage all memory access operations on the second memory (¶[0027] – controller 202.2 comprises control logic 206.2 {‘fabric access module’}; control logic 206.2 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic); 
a second storage engine (Fig 2, RBOD {RAID Box Of Disks} 200; ¶[0025] – RBOD 200 may be used as a module with other storage enclosure modules in a larger storage system configuration; Fig 5, multiple RBOD’s 200 may be coupled forming larger storage systems; ¶[0037]) having a third compute node (Fig 2, Storage Controller 202.1) and a fourth compute node (Fig 2, Storage Controller 202.2), the third compute node having a third memory and a third fabric access module configured to manage all memory access operations on the third memory (¶[0027] – controller 202.1 comprises control logic 206.1 {‘fabric access module’}; control logic 206.1 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic), the fourth compute node having a fourth memory and a fourth fabric access module configured to manage all memory operations on the fourth memory (¶[0027] – controller 202.2 comprises control logic 206.2 {‘fabric access module’}; control logic 206.2 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic);
a first disk array (Fig 2, Storage Devices 210, 212, 214 associated with the first instance of RBOD 200 {the first storage engine}); 
a second disk array (Fig 2, Storage Devices 210, 212, 214 associated with the second instance of RBOD 200 {the second storage engine}); 
a first fabric (Fig 1, Switched Fabric Communication Medium 106) interconnecting the first storage engine, the second storage engine, the first disk array, and the second disk array (Section [0022] – N-way connectivity allows for any of the plurality of storage controllers to access any of the plurality of storage devices and further allows for any of the plurality of storage controllers to communicate with any other storage controller; ¶ [0029] – back-end interfaces 208.1 and 208.2 may be switching devices that form a part of the switched fabric communication medium; Fig 5, multiple RBOD’s 200 may be coupled forming larger storage systems; ¶[0037]); and 
a second fabric (Section [0023] – fabrics may be redundant) interconnecting the first storage engine, the second storage engine, the first disk array, and the second disk array (Section [0022] – N-way connectivity allows for any of the plurality of storage controllers to access any of the plurality of storage devices and further allows for any of the plurality of storage controllers to communicate with any other storage controller; ¶ [0029] – back-end interfaces 208.1 and 208.2 may be switching devices that form a part of the switched fabric communication medium).
DEKONING may not explicitly disclose wherein the first fabric access module, the second fabric access module, the third fabric access module, and the fourth fabric access module are configured to enable any compute node to atomically read from and atomically write to the memory of any other compute node.
However, TRINGALE discloses wherein the first fabric access module, the second fabric access module, the third fabric access module, and the fourth fabric access module are configured to enable any compute node to atomically read from and atomically write to the memory of any other compute node (Fig 3, Computing Nodes 106(1) and 106(2)  are coupled via links 310, 312, 314, and 316; Col 5, Lines 25-46 – fabrics may include point-to-point links between physical ports of directors of computing nodes; Col 5, Line 47 through Col 6, Line 16 – storage director 304 of computing node 106(1) may initiate an atomic operation to access shared memory 208 of storage director 308 of computing node 106(2); atomic operations may include read and write operations).
DEKONING and TRINGALE are analogous art because they are from the same field of endeavor of storage systems. Before the effective filing date of the claimed invention, it would have been obvious (Col 5, Lines 33-34) such that memory accesses are ensured to be performed in a proper order.  Therefore, it would have been obvious to combine DEKONING and TRINGALE to obtain the invention as specified in the instant claims.

With respect to Claim 15, DEKONING discloses a method of enabling communication between compute nodes and disk arrays, comprising:
interconnecting (Section [0022] – N-way connectivity allows for any of the plurality of storage controllers to access any of the plurality of storage devices and further allows for any of the plurality of storage controllers to communicate with any other storage controller), by an interconnect fabric (Fig 1, Switched Fabric Communication Medium 106), a first storage engine (Fig 2, RBOD {RAID Box Of Disks} 200; ¶[0025] – RBOD 200 may be used as a module with other storage enclosure modules in a larger storage system configuration), a second storage engine (Fig 2, RBOD {RAID Box Of Disks} 200; ¶[0025] – RBOD 200 may be used as a module with other storage enclosure modules in a larger storage system configuration; Fig 5, multiple RBOD’s 200 may be coupled forming larger storage systems; ¶[0037]), a first disk array (Fig 2, Storage Devices 210, 212, 214 associated with the first instance of RBOD 200 {the first storage engine}), and a second disk array (Fig 2, Storage Devices 210, 212, 214 associated with the second instance of RBOD 200 {the second storage engine}), wherein: 
the first storage engine comprises a first compute node (Fig 2, Storage Controller 202.1) and a second compute node Fig 2, Storage Controller 202.2), the first compute node having a first memory and a first fabric access module configured to manage all memory access (¶[0027] – controller 202.1 comprises control logic 206.1 {‘fabric access module’}; control logic 206.1 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic), the second compute node having a second memory and a second fabric access module configured to manage all memory access operations on the second memory (¶[0027] – controller 202.2 comprises control logic 206.2 {‘fabric access module’}; control logic 206.2 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic), and 
the second storage engine comprises a third compute node (Fig 2, Storage Controller 202.1) and a fourth compute node (Fig 2, Storage Controller 202.2), the third compute node having a third memory and a third fabric access module configured to manage all memory access operations on the third memory (¶[0027] – controller 202.1 comprises control logic 206.1 {‘fabric access module’}; control logic 206.1 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic), the fourth compute node having a fourth memory and a fourth fabric access module configured to manage all memory access operations on the fourth memory (¶[0027] – controller 202.2 comprises control logic 206.2 {‘fabric access module’}; control logic 206.2 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic).19116640.01 / 130-210-JCG
DEKONING may not explicitly disclose enabling atomic read and write operations, over the interconnect fabric, by each of the first, second, third, and fourth compute nodes via the compute node's respective fabric access module, on the respective memory of each of the first, second, third, and fourth compute nodes.
 (Fig 3, Computing Nodes 106(1) and 106(2)  are coupled via links 310, 312, 314, and 316; Col 5, Lines 25-46 – fabrics may include point-to-point links between physical ports of directors of computing nodes; Col 5, Line 47 through Col 6, Line 16 – storage director 304 of computing node 106(1) may initiate an atomic operation to access shared memory 208 of storage director 308 of computing node 106(2); atomic operations may include read and write operations).
DEKONING and TRINGALE are analogous art because they are from the same field of endeavor of storage systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DEKONING and TRINGALE before him or her, to modify the controllers of DEKONING to include supporting atomic read/write operations as taught by TRINGALE.  A motivation for doing so would have been to provide isolation from concurrent processes (Col 5, Lines 33-34) such that memory accesses are ensured to be performed in a proper order.  Therefore, it would have been obvious to combine DEKONING and TRINGALE to obtain the invention as specified in the instant claims.

With respect to Claim 2, the combination of DEKONING and TRINGALE disclose the storage system of claim 1.
DEKONING further discloses wherein each of the first fabric access module, the second fabric access module, the third fabric access module, and the fourth fabric access module is configured to enable any compute node to access any disk of any disk array (Section [0022] – N-way connectivity allows for any of the plurality of storage controllers to access any of the plurality of storage devices).

Claim 3, the combination of DEKONING and TRINGALE disclose the storage system of claim 1.
TRINGALE further discloses wherein each of the first fabric access module, the second fabric access module, the third fabric access module, and the fourth fabric access module is configured to implement atomic operations on each of the other compute nodes (Fig 3, Computing Nodes 106(1) and 106(2)  are coupled via links 310, 312, 314, and 316; Col 5, Lines 25-46 – fabrics may include point-to-point links between physical ports of directors of computing nodes; Col 5, Line 47 through Col 6, Line 16 – storage director 304 of computing node 106(1) may initiate an atomic operation to access shared memory 208 of storage director 308 of computing node 106(2); atomic operations may include read and write operations).  

With respect to Claim 4, the combination of DEKONING and TRINGALE disclose the storage system of claim 1.
DEKONING further discloses wherein each of the first fabric access module, the second fabric access module, the third fabric access module, and the fourth fabric access module is configured to enable each compute node to message each of the other compute nodes (Section [0022] – N-way connectivity allows for any of the plurality of storage controllers to access any of the plurality of storage devices and further allows for any of the plurality of storage controllers to communicate with any other storage controller). 

With respect to Claim 5, the combination of DEKONING and TRINGALE disclose the storage system of claim 1.
TRINGALE further discloses wherein accessing the memory of any other compute node includes implementing metadata read/write/atomic operations on the memory of any other compute node (Fig 3, Computing Nodes 106(1) and 106(2)  are coupled via links 310, 312, 314, and 316; Col 5, Lines 25-46 – fabrics may include point-to-point links between physical ports of directors of computing nodes; Col 5, Line 47 through Col 6, Line 16 – storage director 304 of computing node 106(1) may initiate an atomic operation to access shared memory 208 of storage director 308 of computing node 106(2); atomic operations may include read and write operations).

With respect to Claim 16, the combination of DEKONING and TRINGALE disclose the method of claim 15.
TRINGALE further discloses enabling metadata read/write operations, over the interconnect fabric, by each of the first, second, third, and fourth compute nodes via the compute node's respective fabric access module on the respective memory of each of the first, second, third, and fourth compute nodes (Fig 3, Computing Nodes 106(1) and 106(2)  are coupled via links 310, 312, 314, and 316; Col 5, Lines 25-46 – fabrics may include point-to-point links between physical ports of directors of computing nodes; Col 5, Line 47 through Col 6, Line 16 – storage director 304 of computing node 106(1) may initiate an atomic operation to access shared memory 208 of storage director 308 of computing node 106(2); atomic operations may include read and write operations).

With respect to Claim 17, the combination of DEKONING and TRINGALE disclose the method of claim 15.  
DEKONING further discloses enabling first operations, over the interconnect fabric, by each of the first, second, third, and fourth compute nodes via the compute node's respective fabric access module on the respective memory of each of the first, second, third, and fourth compute nodes (Section [0032] – local Storage Devices 210, 212 are directly attached to back-end interfaces 208.1 and 208.2 and further connected to the switched fabric communication medium; Section [0021] – N-way connectivity permits each storage controller to access {an ‘first operation’} other non-locally attached storage devices by communications with other controllers that are locally attached to the other storage devices).
DEKONING and TRINGALE may not explicitly disclose wherein the first operations are remote direct memory access (RDMA) operations.
TRINGALE further discloses wherein the first operations are remote direct memory access (RDMA) operations (Col 5, Lines 25-28 – point-to-point links may support operations such as RDMA).

With respect to Claim 18, the combination of DEKONING and TRINGALE disclose the method of claim 15.
DEKONING further discloses enabling disk access operations, over the interconnect fabric, by each of the first, second, third, and fourth compute nodes via the compute node's respective fabric access module on each of the first and second disk arrays (Section [0022] – N-way connectivity allows for any of the plurality of storage controllers to access any of the plurality of storage devices).  

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEKONING in view of TRINGALE and JOSHUA et al (US PGPub 2017/0286363).

With respect to Claim 8, DEKONING discloses a compute node (Fig 2, Storage Controller 202.1), comprising: 
a CPU (Fig 2, Control Logic 206.1; ¶[0027] – controller 202.1 comprises control logic 206.1 {‘fabric access module’}; control logic 206.1 may comprise a processor); 
a memory  (Fig 2, Control Logic 206.1; ¶[0027] – controller 202.1 comprises control logic 206.1 {‘fabric access module’}; control logic 206.1 may comprise a data memory); and 
(¶[0027] – controller 202.1 comprises control logic 206.1 {‘fabric access module’}; control logic 206.1 may comprise a data memory; since the control comprises the memory, access to the memory is managed by the control logic) and connected by a fabric to other compute nodes (Fig 1, Switched Fabric Communication Medium 106 is depicted as coupled to Storage Controllers 108.1…108.n), each other compute node (Fig 2, Storage Controller 202.X) having a respective CPU (Fig 2, Control Logic 206.X; ¶[0027] – controller 202.X comprises control logic 206.X {‘fabric access module’}; control logic 206.X may comprise a processor) and respective memory (Fig 2, Control Logic 206.X; ¶[0027] – controller 202.X comprises control logic 206.X {‘fabric access module’}; control logic 206.1 may comprise a data memory) managed by a respective fabric access module (¶[0027] – controller 202.X comprises control logic 206.X {‘fabric access module’}), the fabric access module comprising: 
a initiator configured to manage memory operations on fabric-attached disk arrays (Fig 2, Back-End I/F 208.1; Section [0022] – N-way connectivity allows for any of the plurality of storage controllers to access any of the plurality of storage devices); 
a first manager configured to manage first operations on the memory of the compute node received over the fabric from the other compute nodes (Fig 1, Front-End I/F 204.1 and Intercontroller I/F 212.1; Section [0021] – N-way connectivity permits each storage controller to access {a ‘first operation’} other non-locally attached storage devices by communications with other controllers that are locally attached to the other storage devices); and 
an atomic manager configured to manage all memory access operations by the compute node and by the other compute nodes on the memory of the compute node (Fig 2, Control Logic 206.1; Section [0021] – N-way connectivity permits each storage controller to access {an ‘atomic operation’} other non-locally attached storage devices by communications with other controllers that are locally attached to the other storage devices).  
DEKONING may not explicitly disclose a fabric access module configured to manage all atomic read and write memory access operations on the memory and connected by a fabric to other compute nodes; wherein the initiator is a non-volatile memory express over fabric (NVMeoF) initiator; wherein memory operations are NVMeoF memory operations; wherein the first manager is a NVMeoF remote direct memory access (RDMA) manager; wherein the first operations are RDMA operations; and an atomic manager configured to manage all atomic read and write memory access operations by the compute node and by the other computer nodes on the memory of the compute node.
However, TRINGALE discloses a fabric access module configured to manage all atomic read and write memory access operations on the memory and connected by a fabric to other compute nodes (Fig 2, Network adapter 214; Abstract – atomic operations sent between compute nodes are mediated by a network adapter); wherein the first operations are RDMA operations (Col 5, Lines 25-28 – point-to-point links may support operations such as RDMA); and an atomic manager configured to manage all atomic read and write memory access operations by the compute node and by the other computer nodes on the memory of the compute node (Fig 3, e.g. Director 304; Col 5, Line 47 through Col 6, Line 16 – storage director 304 of computing node 106(1) may initiate an atomic operation to access shared memory 208 of storage director 308 of computing node 106(2); atomic operations may include read and write operations).
DEKONING and TRINGALE are analogous art because they are from the same field of endeavor of storage systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DEKONING and TRINGALE before him or her, to modify the controllers of DEKONING to include supporting atomic read/write operations as taught by (Col 5, Lines 33-34) such that memory accesses are ensured to be performed in a proper order.  Therefore, it would have been obvious to combine DEKONING and TRINGALE to obtain the invention as specified in the instant claims.
DEKONING and TRINGALE may not explicitly disclose wherein the initiator is a non-volatile memory express over fabric (NVMeoF) initiator; wherein memory operations are NVMeoF memory operations; and wherein the first manager is a NVMeoF remote direct memory access (RDMA) manager.
However, JOSHUA discloses wherein the initiator is a non-volatile memory express over fabric (NVMeoF) initiator (Section [0024] – a network-side interface may include NVMeoF architecture to implement a NVMeoF protocol); wherein memory operations are NVMeoF memory operations (Section [0025] – processors may issue memory access requests in compliance with the NVMeoF protocol); and wherein the first manager is a NVMeoF remote direct memory access (RDMA) manager (Section [0024] – a network-side interface may include an RDMA interface).
DEKONING, TRINGALE, and JOSHUA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DEKONING, TRINGALE, and JOSHUA before him or her, to modify the storage controller of the combination of DEKONING and TRINGALE to include NVMeoF support as taught by JOSHUA.  A motivation for doing so would have been to adopt a known protocol that defines communication between source and target devices (Section [0004]).  Therefore, it would have been obvious to combine DEKONING, TRINGALE, and JOSHUA to obtain the invention as specified in the instant claims.

With respect to Claim 9, the combination of DEKONING, TRINGALE, and JOSHUA disclose the compute node of claim 8.  
(Section [0021] – N-way connectivity permits each storage controller to access {a ‘metadata read/write operation’} other non-locally attached storage devices by communications with other controllers that are locally attached to the other storage devices).  

With respect to Claim 10, the combination of DEKONING, TRINGALE, and JOSHUA disclose the compute node of claim 8.  
DEKONING further discloses wherein the first manager is further configured to manage first operations by the compute node on the respective memories of the other compute nodes (Section [0021] – N-way connectivity permits each storage controller to access {a ‘first operation’} other non-locally attached storage devices by communications with other controllers that are locally attached to the other storage devices).
TRINGALE further discloses wherein the first operations are RDMA operations (Col 5, Lines 25-28 – point-to-point links may support operations such as RDMA).
JOSHUA further discloses wherein the first manager is a NVMeoF RDMA manager (Section [0024] – a network-side interface may include an RDMA interface).

With respect to Claim 11, the combination of DEKONING, TRINGALE, and JOSHUA disclose the compute node of claim 8.  
DEKONING further discloses wherein the atomic manager is configured to manage atomic operations by the compute node on the respective memories of the other compute nodes (Section [0021] – N-way connectivity permits each storage controller to access {an ‘atomic operation’} other non-locally attached storage devices by communications with other controllers that are locally attached to the other storage devices).  

With respect to Claim 12, the combination of DEKONING, TRINGALE, and JOSHUA disclose the compute node of claim 8.  
DEKONING further discloses wherein the fabric adapter is configured to enable messaging between the CPU by the compute node and respective CPUs of the other compute nodes (Fig 2, Back-End I/F 208.1 or 208.2; Section [0022] – N-way connectivity allows for any of the plurality of storage controllers to communicate with any other storage controller).  

Claims 6, 7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEKONING in view of TRINGALE and CHAGAM REDDY (US PGPub 2019/0004888).

With respect to Claim 6, the combination of DEKONING and TRINGALE disclose the storage system of claim 1.  
DEKONING and TRINGALE may not explicitly disclose wherein each fabric access module further comprises a respective data integrity field (DIF) check/generator configured to add DIF information to data transmitted through the fabric adapter.
However, CHAGAM REDDY discloses wherein each fabric access module further comprises a respective data integrity field (DIF) check/generator configured to add DIF information to data transmitted through the fabric adapter (Section [0017] – Data Integrity is generally implemented by associating metadata with each input/output request e.g. a write request;  DIF is an approach to protecting stored data from corruption).
(Section [0024]).  Therefore, it would have been obvious to combine DEKONING, TRINGALE, and CHAGAM REDDY to obtain the invention as specified in the instant claims.

With respect to Claim 7, the combination of DEKONING, TRINGALE, and CHAGAM REDDY disclose the storage system of claim 6. 
DEKONING further discloses wherein accessing the memory of any other compute node includes implementing first operations on the memory of any other compute node (¶ [0027] - control logic 206.1 and 206.2 interact with one another through inter-controller interfaces to coordinate redundancy control and operation including monitoring operation of the other controller to detect failures and to assume control from the failed controller; ¶ [0028] - storage controllers comprise a front-end interface coupled to control logic to provide multiple communication paths to attached host systems;  as such, ¶ [0027-0028] at least suggests DEKONING teaches the connectivity between control logic of each storage controller to enable memory access {‘implementing first operations’} between the control logic of each storage controller). 
TRINGALE further discloses wherein first operations are remote direct memory access (RDMA) operations (Col 5, Lines 25-28 – point-to-point links may support operations such as RDMA).
(Section [0017] – Data Integrity is generally implemented by associating metadata with each input/output request e.g. a write request; DIF is an approach to protecting stored data from corruption).

With respect to Claim 19, the combination of DEKONING and TRINGALE disclose the method of claim 15.
DEKONING and TRINGALE may not explicitly disclose wherein each fabric access module further comprises a data integrity field (DIF) check/generator, and wherein the method further comprises using the DIF check/generator to add DIF information to data transmitted through the fabric access module before the data is forwarded on the interconnect fabric.  
However, CHAGAM REDDY discloses wherein each fabric access module further comprises a data integrity field (DIF) check/generator, and wherein the method further comprises using the DIF check/generator to add DIF information to data transmitted through the fabric access module before the data is forwarded on the interconnect fabric (Section [0017] – Data Integrity is generally implemented by associating metadata with each input/output request e.g. a write request;  DIF is an approach to protecting stored data from corruption).  
DEKONING, TRINGALE, and CHAGAM REDDY are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DEKONING, TRINGALE, and CHAGAM REDDY before him or her, to modify the storage controller of the combination of DEKONING and TRINGALE to include DIF support as taught by CHAGAM REDDY.  A motivation for doing so would have been to provide information to data packets that may be used to verify the data being written is correct at any point from making the storage request to when the storage request is written to storage (Section [0024]).  Therefore, it would have been obvious to combine DEKONING, TRINGALE, and CHAGAM REDDY to obtain the invention as specified in the instant claims.

With respect to Claim 20, the combination of DEKONING, TRINGALE, and CHAGAM REDDY disclose the method of claim 19.
CHAGAM REDDY further discloses using the DIF check/generator to read DIF information from data received from the interconnect fabric and using the DIF information to determine the validity of the data received from the interconnect fabric (Section [0017] – Data Integrity is generally implemented by associating metadata with each input/output request e.g. a write request; DIF is an approach to protecting stored data from corruption).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEKONING in view of TRINGALE, JOSHUA, and CHAGAM REDDY.

With respect to Claim 13, the combination of DEKONING, TRINGALE, and JOSHUA disclose the compute node of claim 8.
DEKONING, TRINGALE, and JOSHUA may not explicitly disclose wherein the fabric access module further comprises a data integrity field (DIF) check/generator configured to add DIF information to data transmitted through the fabric adapter.  
However, CHAGAM REDDY discloses wherein the fabric access module further comprises a data integrity field (DIF) check/generator configured to add DIF information to data transmitted through the fabric adapter (Section [0017] – Data Integrity is generally implemented by associating metadata with each input/output request e.g. a write request;  DIF is an approach to protecting stored data from corruption).
(Section [0024]).  Therefore, it would have been obvious to combine DEKONING, TRINGALE, JOSHUA, and CHAGAM REDDY to obtain the invention as specified in the instant claims.

With respect to Claim 14, the combination of DEKONING, TRINGALE, JOSHUA, and CHAGAM REDDY disclose the compute node of claim 13.
CHAGAM REDDY further discloses wherein the DIF check/generator is further configured to use DIF information associated with data received from the fabric to check an integrity of data received through the fabric access module (Section [0017] – Data Integrity is generally implemented by associating metadata with each input/output request e.g. a write request; DIF is an approach to protecting stored data from corruption).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for providing similar teachings of atomic read/writes in similar storage systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137